Case 5:16-cv-10444-JEL-MKM ECF No. 1918, PageID.67204 Filed 07/27/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 In Re Flint Water Cases                         No.5:16-cv-10444-JEL-MKM

                                                 HON. JUDITH E. LEVY

 __________________________________/

               ORDER APPOINTING TRUST COUNSEL

         Upon recommendation of the Special Master and the Master GAL,

 the Court appoints Henry M. Grix and Elizabeth L. Luckenbach of

 Dickinson Wright PLLC as Trust Counsel to review and advise the Court,

 the Special Master, and the Master GAL regarding the Special Needs

 Trust and Settlement Preservation Trust for the Minors and Legally

 Incapacitated Individuals contemplated by Article XXI, F, Sections

 21.28.1 and 21.28.2, respectively, of the Amended Settlement Agreement

 (ECF No. 1394-2), and to carry out and perform any and all other

 responsibilities and functions as determined reasonable and necessary




                                       1
Case 5:16-cv-10444-JEL-MKM ECF No. 1918, PageID.67205 Filed 07/27/21 Page 2 of 3




 by the Court. Plaintiffs’ Counsel and Defendants’ Counsel have been

 advised of this recommendation and have concurred.1

           1. Henry M. Grix and Elizabeth L. Luckenbach of Dickinson

             Wright PLLC are appointed as Trust Counsel to review and

             advise the Court, the Special Master, and the Master GAL,

             regarding    the   Special    Needs   Trust   and    Settlement

             Preservation Trust for the Minors and Legally Incapacitated

             Individuals contemplated by Article XXI, F, Sections 21.28.1

             and 21.28.2, respectively, of the Amended Settlement

             Agreement (ECF No. 1394-2), and to carry out and perform

             any and all other responsibilities and functions as determined

             reasonable and necessary by the Court.

           2. Compensation to Dickinson Wright PLLC for its services as

             Trust Counsel, as identified in this Order, shall be made at

             prevailing hourly rates for Henry M. Grix and Elizabeth L.

             Luckenbach, or other Dickinson Wright PLLC personnel,

             pursuant to the Amended Settlement Agreement or as




       1Capitalized terms in this Order, where applicable, shall have the same
 meaning as in the Amended Settlement Agreement.

                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1918, PageID.67206 Filed 07/27/21 Page 3 of 3




             ordered by the Court. Compensation to Dickinson Wright

             PLLC for its services as Trust Counsel will be as provided for

             in the Amended Settlement Agreement or as ordered by the

             Court.

       IT IS SO ORDERED.

 Dated: July 27, 2021                      s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on July 27, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       3
